Citation Nr: 0720164	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  02-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1965 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in January 2005 
for further development of the record.  

In August 2005, the veteran indicated a desire to file 
additional claims of service connection for a neck disorder 
and numbness in the right arm.  Additionally he indicated 
that he also wished to file a claim for a total compensation 
rating based on individual unemployability (TDIU).  The Board 
refers these issues back to the RO for the appropriate 
action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.



REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders. See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

In the January 2005, the Board requested that the veteran be 
provided with a VA examination for his claimed low back 
disorder.  In conducting the examination, the examiner was 
requested to provide an opinion, with adequate rationale, as 
to whether the veteran had a current back disability that was 
related to his active service.

The veteran received a VA examination in February 2005.  
However, the examiner failed to opine, with adequate 
rationale, as to whether the veteran had a current back 
disability that was related to his active service.  In this 
regard, the Board notes that an MRI performed in conjunction 
with the examination showed degenerative joint disease 
present throughout the lumbar spine, most severe at the L5-S1 
level.  Additionally, degenerative changes were noted at both 
SI joints.  

However, despite the MRI findings, the examiner concluded 
there was no evidence of any orthopedic or neurological 
dysfunction and gave no rationale for the conclusion reached.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded 
another VA examination to determine the 
nature and likely etiology of the claimed 
low back disorder.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has current low back disorder 
that at least as likely as not (e.g., a 
50 percent or greater likelihood) had its 
clinical onset during his period of 
active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  Specifically, the 
examiner should reconcile the conclusion 
reached in the February 2005 VA 
examination with the findings of the 
February 2005 MRI.  

2.  After completion of the above 
development, the veteran's claims of 
service connection for low back disorder 
should be readjudicated in light of all 
the evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

